DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cristina Lai on 3 and 7 June 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A computer enhanced medical device for generating an indication for an asthmatic condition, comprising: 
an input port configured to receive a lung signal from a stethoscope, the lung signal having been converted from an analog signal to a digital signal; and 
circuitry configured to 
in response to receiving an activation command, display a patient recording image corresponding to physical locations on a body of the a patient, the image including an anterior patient orientation and a posterior patient orientation, 
detect the lung signal, 
in response to detecting the lung signal, initiate a recording process, the recording process including recording, for a predetermined period of time, the lung signal, and associating a the recording of the lung signal with a marked location, from among a plurality of marked locations within the patient recording image, 


repeat an indication of a new marked location from the plurality of marked locations and an initiation of the recording process for the new marked location until each of the plurality of marked locations  is associated with a recorded lung signal, 
merge the recorded lung signal from each of the plurality of marked locations  on the patient recording image  as merged information, and2Application No. 16/466,253 
Reply to Office Action of December 9, 2021apply machine learning processing to the merged information to generate the indication for the asthmatic condition, the indication signifying a reason for medical attention, 
wherein applying the machine learning processing to generate the indication includes detecting a pattern in the merged information and using pattern recognition to identify the asthmatic condition based on a learned threshold in real time.  

Claim 3. (Currently Amended) The device according to claim 2, wherein if the lung signal is not detected 
indicate a the marked location on the patient recording image for a user to generate a the lung signal from, 
detect a user selection of the marked location on the patient recording image, and 
initiate  the a recording process for a predetermined period of time.  

Claim 4. (Currently Amended) The device according to claim 3, wherein if the user selection of the marked location on the patient recording image is not detected.  

Claim 8. (Currently Amended) The device according to claim 2, wherein the circuitry is further configured to detect a wheezing condition as being at least one of clear breath sounds (no wheezing), inspiratory wheezing, expiratory wheezing, biphasic wheezing, and severely obstructed airway. 
 
Claim 12. (Currently Amended) The device according to claim 2, wherein the circuitry is further configured to 
receive an oximeter signal including oxygen saturation levels, and 
generate the indication for the asthmatic condition by determining a resting respiratory rate based on the merged information, 
determining  a Dyspnea score of the patient by 
activating a microphone within the device, 
outputting speaking instructions for the patient to speak, 
detecting a natural language speech pattern, and 5Application No. 16/466,253 
Reply to Office Action of December 9, 2021outputting a Dyspnea score, 
determining a retraction rate by 
activating a camera within the device, 
measuring physical symptoms, including chest retractions, and 
based on severity of the chest retractions, outputting  a retraction score, 
and 
determining and outputting an asthma score by applying weighting factors to the oxygen saturation levels, 
wherein the indication for the asthmatic condition is based on the asthma score. 

Claim 13. (Currently Amended) The device according to claim 12, wherein the circuitry is further configured to 
in response to the asthma score being below a severity threshold, 
save the merged information to the patient file and transmit a file update to the a remote server, and 
in response to the asthma score being above the severity threshold, display a warning and transmit at least one alert message to a physician associated with the patient.  

Claim 14. (Currently Amended) A computer enhanced medical method for generating an indication for an asthmatic condition, comprising: 
receiving, at an input port of a mobile device, a lung signal from a stethoscope, the lung signal having been converted from an analog signal to a digital signal; 6Application No. 16/466,253 Reply to Office Action of December 9, 2021 
in response to receiving an activation command, displaying a patient recording image corresponding to physical locations on a body of a the patient, the image including an anterior patient orientation and a posterior patient orientation; 
detecting the lung signal; 
in response to detecting the lung signal, initiating a recording process, the recording process including recording, for a predetermined period of time, the lung signal, and associating a the recording of the lung signal with a marked location, from among a plurality of marked locations within the patient recording image; 


repeating an indication of a new marked location from the plurality of marked locations and an initiation of the recording process for the new marked location until each of the plurality of marked locations is associated with a recorded lung signal; 
merging the recorded lung signal from each of the plurality of marked locations  on the patent recording image as merged information; and 
applying machine learning processing to the merged information to generate the indication for the asthmatic condition, the indication signifying a reason for medical attention, 
wherein applying the machine learning processing to generate the indication includes detecting a pattern in the merged information and using pattern recognition to identify the asthmatic condition based on a learned threshold in real time.  

Claim 15. (Currently Amended) The method according to claim 14, further comprising:
if the lung signal is not detected,7Application No. 16/466,253 
Reply to Office Action of December 9, 2021indicating a the marked location on the patient recording image for a user to generate a the lung signal from, 
detecting a user selection of the marked location on the patient recording image, and 
triggering the recording process for a the predetermined period of time.  

Claim 16. (Currently Amended) The method according to claim 15 further comprising 
if the user selection is not detected.  

Claim 18. (Currently Amended) The method according to claim 14, further comprising: 
receiving an oximeter signal including oxygen saturation levels; and 
generating the indication for the asthmatic condition by determining a resting respiratory rate based on the merged information; 
determining a Dyspnea score of the patient by 
activating a microphone within a mobile device, 
outputting speaking instructions for the patient to speak, 
detecting a natural language speech pattern, and 
outputting the Dyspnea score; 8Application No. 16/466,253 Reply to Office Action of December 9, 2021 
determining a retraction rate by 
activating a camera within the mobile device, 
measuring physical symptoms, including chest retractions, and 
based on severity of the chest retractions, outputting a retraction score; and 
determining and outputting an asthma score by applying weighting factors to the oxygen saturation levels, 
wherein the indication for the asthmatic condition is based on the asthma score.  

Claim 19. (Currently Amended) The method according to claim 18, further comprising: 
in response to the asthma score being below a severity threshold, saving the merged information to a patient file and transmitting a file update to the a remote server; and 
in response to the asthma score being above the severity threshold, displaying a warning and transmitting at least one alert message to a physician associated with the patient.  

Claim 20. (Currently Amended): A non-transitory computer readable medium having stored thereon a program that when executed by a computer causes the computer to implement a computer enhanced medical method for generating an indication for an asthmatic condition, comprising: 
receiving, at an input port of a mobile device, a lung signal from a stethoscope, the lung signal having been converted from an analog signal to a digital signal; 
in response to receiving an activation command, displaying a patient recording image corresponding to physical locations on a body of a patient, the image including an anterior patient orientation and a posterior patient orientation; 9Application No. 16/466,253 Reply to Office Action of December 9, 2021 
detecting the lung signal, 
in response to detecting the lung signal, initiating a recording process, the recording process including recording, for a predetermined period of time, the lung signal, and associating a recording of the lung signal with a marked location, from among a plurality of marked locations within the patient recording image; 


repeating an indication of a new marked location from the plurality of marked locations and an initiation of the recording process for the new marked location until each of the plurality of marked locations is associated with a recorded lung signal; 
merging the recorded lung signal from each of the plurality of marked locations on the patent recording image as merged information; and 
applying machine learning processing to the merged information to generate the indication for the asthmatic condition, the indication signifying a reason for medical attention, 
wherein applying the machine learning processing to generate the indication includes detecting a pattern in the merged information and using pattern recognition to identify the asthmatic condition based on a learned threshold in real time.  

Claim 21. (Currently Amended) The non-transitory computer readable medium according to claim 20, further comprising detecting a wheezing condition as being at least one of clear breath sounds (no wheezing), inspiratory wheezing, expiratory wheezing, biphasic wheezing and severely obstructed airway.  

Claim 22. (Currently Amended) The non-transitory computer readable medium according to claim 20, further comprising: 
receiving an oximeter signal including oxygen saturation levels; and 
generating the indication for the asthmatic condition by 10Application No. 16/466,253 Reply to Office Action of December 9, 2021 
determining a resting respiratory rate based on the merged information; 
determining a Dyspnea score of the patient by 
activating a microphone within a mobile device, 
outputting speaking instructions for the patient to speak,
detecting a natural language speech pattern, and 
outputting the Dyspnea score; 
determining a retraction rate by 
activating a camera within the mobile device, 
measuring physical symptoms, including chest retractions, and based on severity of the chest retractions, 
outputting a retraction score; and 
determining and outputting an asthma score by applying weighting factors to the oxygen saturation levels, 
wherein the indication for the asthmatic condition is based on the asthma score.

The claims have been amended as above to clarify the claimed subject matter. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 1-4, 6-16, and 18-22, including, inter-alia, generating an indication for an asthmatic condition by displaying an image including a plurality of marked locations corresponding to physical locations on a patient’s body, detecting a lung signal, then initiating a recording process including recording the lung signal and associating the recording with one of the plurality of marked locations, repeating the indication and recording steps for additional marked locations until each of the plurality of marked locations is associated with a recorded lung signal, merging the plurality of signals, and applying machine learning processing to the merged signals to generate an indication signifying a reason for medical attention for the asthmatic condition, where the application of the machine learning processing includes detecting a pattern in the merged information and using pattern recognition to identify the asthmatic condition based on a learned threshold in real time, in combination with all other limitations in the claims.
Robertson teaches obtaining and merging signals recorded from a plurality of locations on a patient, as discussed in previous Office Actions, but does not disclose using machine learning or pattern recognition based on a learned threshold when analyzing the merged information. Emmanouilidou teaches using machine learning to evaluate lung sounds, as also discussed in prior Office Actions, but does not disclose the machine learning involving pattern recognition based on a learned threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Examiner notes that the claims no longer fall into the 101 grouping of mental processes by requiring performance of the processing and machine learning tasks in real-time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791